The opinion of the court was delivered by
Burch, J.:
The action was one to set aside a deed of real estate made to defraud creditors. Plaintiff recovered, and defendants appeal.
A. H. Bolz was indebted to the Olpe State Bank on a promissory note. The bank examiner was not satisfied with the loan, and when the note fell due Bolz made a property statement to obtain a renewal. The only debt listed in the statement was the debt to the bank, and in that respect the statement was false. Subsequently the bank asked for security, but none was given. A little later Bolz made and recorded a deed to his wife, conveying all his land to her, and made and filed for record a bill of sale to his wife, transferring to her all his personal property. The bank reduced the note to judgment, execution on the judgment was returned unsatisfied, and action to set aside the deed followed.
The wife paid no consideration for the transfers to her, knew nothing of them until her husband told her, and prima facie the transfers were made to defraud creditors. Bolz and his wife gave some explanations, the principal one of which was that Bolz owed his wife money. The district court did not believe the explanation, and made the following finding of fact:
“9. At the time said bill of sale and said deed were executed, the defendant, A. H. Bolz, was not indebted to his wife, Josephine M. Bolz.”
The result was, the court set aside the deed, so far as it related to land other than the homestead, and there is nothing this court can or ought to do about it.
There is no error in the proceedings, and the judgment is affirmed.